Application for certificate of reasonable doubt denied. An adjudication of juvenile delinquency is not a criminal conviction. (Children’s Court Act, § 45; L. 1922, eh. 547; People V. Lewis, 260 N. Y. 171.) Consequently, there is no authority for the issuance of a certificate of reasonable doubt. (Cf. People v. Lewis, supra.) If it be assumed, however, that such a certificate may be issued on an appeal of this nature, this court is not authorized to issue it. (Cf. Code Crim. Pro., §§ 527, 529.) On the court’s own motion, this appeal will be placed on the calendar for argument on Monday, April 26, 1954. The appeal will be heard on the original papers and typewritten briefs. Present — Nolan, P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ.